Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 1 of 7   PageID 136



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                   )
DWUAN HAMMOND,                     )
                                   )
      Plaintiff,                   )
                                   )
v.                                 )            No. 19-cv-2855-SHM-tmp
                                   )
SYSCO CORPORATION,                 )
                                   )
      Defendant.                   )
                                   )

             ORDER GRANTING DEFENDANT’S MOTION TO COMPEL


      Before the court by order of reference is defendant Sysco

Corp.’s Motion to Compel, filed on January 22, 2021. (ECF Nos. 21,

22.) For the reasons below, Sysco’s motion is GRANTED.

                             I.    BACKGROUND

      Discovery in the instant employment discrimination lawsuit is

ongoing. Defendant Sysco Corp. (“Sysco”) served its first set of

written discovery requests on plaintiff Dwuan Hammond on November

12, 2020. (ECF No. 21 at 1.) Accordingly, the deadline for Hammond

to serve his discovery responses was December 14, 2020. (ECF No.

21 at 1.) When Sysco had not received any discovery responses from

Hammond by January 8, 2021, counsel for Sysco sent an email to

counsel for Hammond requesting that Hammond serve his responses by

January 15, 2021. (ECF No. 21-2.) Counsel for Hammond replied that

same day and stated that he was working on compiling the responses.
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 2 of 7    PageID 137



(ECF No. 21-2.) However, on January 15, 2021, via email, counsel

for Hammond informed Sysco that he would “hopefully be getting the

answers to [Sysco’s] discovery requests to [Sysco] shortly” and to

apologize for the delay.1 (ECF No. 21-3.) Sysco filed the motion

that is currently before the court when it had still not received

any responses to its discovery requests a week later. (ECF No. 21-

1.)

      Hammond responded to the Motion to Compel on February 8, 2021.

(ECF No. 23.) In his response, counsel for Hammond indicated that

the responses were delayed because of various health issues. (ECF

No. 23.) The response stated that Hammond would be producing his

responses to Sysco’s Interrogatories on February 8, 2021, and to

Sysco’s Requests for Production on February 11, 2021. (ECF No.

23.) Sysco received Hammond’s interrogatory responses on February

8, 2021, and Hammond’s responses to the Requests for Production on

February 12, 2021. (ECF No. 26.)

      According to Sysco, however, Hammond’s discovery responses

were incomplete and deficient. (ECF No. 26.) Moreover, Hammond

provided two sets of responses to Sysco’s Requests for Production,

and   Sysco    argues   that   the   two     responses   contained   internal

inconsistencies. (ECF No. 26.) On February 16, 2021, counsel for

Sysco    emailed   counsel     for   Hammond     identifying   the    alleged


1Attached     to this email was Hammond’s first set of discovery
requests.
                                     - 2 -
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 3 of 7   PageID 138



deficiencies and requesting supplemental discovery responses by

February 19, 2021. (ECF No. 26.) When it did not receive any

supplemental responses by February 24, 2021, Sysco, with leave of

court, filed a reply in support of its motion, requesting that

this court compel Hammond to produce supplemental responses for

Interrogatories 1, 4, 7, and 9, and for Requests for Production 2,

4, 7, 15, 17, 26, 35, 36, 37, 41, 42, and 43. (ECF No. 26 at 1-

2.)

                                II.   ANALYSIS

A.    Scope of Discovery

      The scope of discovery is governed by Federal Rule of Civil

Procedure 26(b)(1), which provides that “[p]arties may obtain

discovery regarding any nonprivileged matter that is relevant to

any party's claim or defense and proportional to the needs of the

case[.]” Fed. R. Civ. P. 26(b)(1). The party seeking discovery is

obligated to demonstrate relevance. Johnson v. CoreCivic, Inc.,

No. 18-CV-1051-STA-tmp, 2019 WL 5089086, at *2 (W.D. Tenn. Oct.

10, 2019). Upon a showing of relevance, the burden shifts to the

party   opposing    discovery    to   show,   with   specificity,   why   the

requested discovery is not proportional to the needs of the case.

William Powell Co. v. Nat'l Indem. Co., No. 1:14-CV-00807, 2017 WL

1326504, at *5 (S.D. Ohio Apr. 11, 2017), aff'd sub nom. 2017 WL

3927525 (S.D. Ohio June 21, 2017), and modified on reconsideration,

2017 WL 4315059 (S.D. Ohio Sept. 26, 2017). Six factors are

                                      - 3 -
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 4 of 7       PageID 139



relevant to proportionality: (1) “the importance of the issues at

stake in the action;” (2) “the amount in controversy;” (3) “the

parties’    relative    access    to    relevant   information;”       (4)     “the

parties’ resources;” (5) “the importance of the discovery in

resolving the issues;” and (6) “whether the burden or expense of

the proposed discovery outweighs its likely benefit.” Fed. R. Civ.

P. 26(b)(1).

      Parties have a duty to “make a reasonable effort to answer

interrogatories,      including    reviewing    information         available    to

them.” Malone v. City of Memphis, No. 18-2201-MSN-tmp, 2020 WL

465036, at *3 (W.D. Tenn. Jan. 28, 2020). If a party fails to

respond    to   an   interrogatory     under   Rule   33   or   a    request    for

production under Rule 34, or does so deficiently, and the parties

have conferred in a good faith attempt to resolve the dispute, a

party may file a motion to compel discovery.2 Fed. R. Civ P.

37(a)(1), (3)(B)(iii)-(iv).

B.    Hammond’s Discovery Responses




2Hammond did not include any objections in his discovery responses,
and because he did not do so, any objections are deemed waived.
Comer v. Shrum, No. 4:18-cv-00058, 2019 WL 7288153, 2019 WL
7288153, at *4 (E.D. Tenn. Sept. 27, 2019) (“Generally, ‘when a
party fails to object timely to interrogatories, production
requests, or other discovery efforts, objections thereto are
waived.’”) (quoting Greene v. Cracker Barrel Old Country Store,
Inc., No. CIV 09-2110-A/P, 2009 WL 1885641, 2009 WL 1885641, at *2
(W.D. Tenn. July 1, 2009)).
                                       - 4 -
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 5 of 7   PageID 140



      Upon review of Hammond’s discovery responses, the court finds

that his responses are insufficient and incomplete. By way of

example, Hammond left blank his response to Interrogatory No. 7,

which requested “all email addresses [Hammond has] had in the past

three (3) years, and identify the one(s) that is/are [his] primary

addresses.” (ECF Nos. 26 at 3; 26-1 at 4.) Similarly, the exhibits

referenced in his responses to Requests for Production 2, 4, 35,

36, 41, 42, and 43, were not attached to his document production.

(ECF Nos. 26 at 4-7; 26-2 at 2-6; 26-3 at 2-7.) These responses

are clearly deficient and must be supplemented.

      When Hammond did provide responses to the discovery requests,

his responses were often incomplete or not wholly responsive. One

such example is Interrogatory No. 1, which requested “[a]ny and

all sources of income or earnings from three (3) years prior to

filing the Amended Complaint in this matter through the present,

from any job or other source . . . , and specify the amount of

such income and identify any document relating to or executed in

connection with each such payment.” (ECF No. 26-1 at 1.) In

response, Hammond stated only that “[i]n my current employment at

Reeves Law Firm I receive $200,000.00 in annual salary. I also

receive rental income from my investment properties; however I

have had a Net Income of zero to negative for the last 4 years.”

(ECF No. 26-1 at 1.) This response does not provide any of the

requested information about his “investment properties” or any of

                                   - 5 -
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 6 of 7        PageID 141



the requested information beyond his salary for his current job at

the   Reeves   Law        Firm.3   Likewise,    in   response   to   Request   for

Production     26,        which    sought   documents      supporting   Hammond’s

allegation in Paragraph 18 of the Amended Complaint that he was

denied a promotion that was awarded to a less qualified Caucasian

employee and that the parties to this lawsuit entered into an

agreement to toll the statute of limitations, Hammond simply stated

“See Exhibit 4.” (ECF no. 26-3 at 4.) According to Sysco, Exhibit

4 is a signed authorization form, and thus does not appear to be

responsive to Sysco’s request. (ECF No. 26 at 6.)

      Additionally, the court notes that Hammond provided two sets

of    responses      to     Sysco’s   Requests       for   Production   that   are

inconsistent. For example, in response to Requests for Production

17 and 37, Hammond represented in one set of responses that no

responsive documents existed and in the other set he represented

that the responsive documents were contained in an exhibit. (ECF

Nos. 26 at 7; 26-2 at 3-5; 26-3 at 3, 5-6.) As for Requests for

Production 35 and 36, Hammond represented in one set of responses

that Exhibit 1 was responsive while in the other set he represented




3Additionally, the response appears to omit at least some of his
sources of income over the past three years, as Hammond states in
his Amended Complaint that he was an employee for Sysco as recently
as August 2020. (ECF No. 18 at 5.)

                                        - 6 -
Case 2:19-cv-02855-SHM-tmp Document 29 Filed 03/16/21 Page 7 of 7   PageID 142



that Exhibit 5 was responsive.4 (ECF Nos. 26-2 at 4; 26-3 at 5.)

Because it is unclear which set of responses Hammond intended to

be his actual responses, the court orders that Hammond produce a

single set of full and complete responses to Sysco’s Requests for

Production.

                             III. CONCLUSION

      For the reasons above, Sysco’s Motion to Compel is GRANTED.

In accordance with this order, Hammond has fourteen (14) days from

the entry of this order to provide complete responses to Sysco’s

Interrogatories and a single set of full and complete responses to

Sysco’s Requests for Production. The court will address Sysco’s

request for attorney’s fees related to the filing of this motion

by separate order.

      IT IS SO ORDERED.

                             /s/ Tu M. Pham_________________________
                             TU M. PHAM
                             Chief United States Magistrate Judge

                             March 16, 2021_________________________
                             Date




4Likewise, in response to Requests for Production 42 and 43,
Hammond represented in one set of responses that responsive
documents could be found in Exhibit 6 while in the other set he
represented that responsive documents could be found in Exhibit 4.
(ECF Nos. 26-2 at 6; 26-3 at 7.)
                                   - 7 -
